       Case: 1:19-cv-01795 Document #: 1 Filed: 03/14/19 Page 1 of 10 PageID #:1


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
 NICOLE GRIGG, on behalf of herself, and       )
 all other plaintiffs similarly situated,      )   No. 19-cv-
 known and unknown,                            )
                                               )
                  Plaintiff,                   )   District Judge
                                               )
                      v.                       )   Magistrate Judge
                                               )
 W.W. GRAINGER, INC. D/B/A                     )
 GRAINGER                                      )   JURY DEMAND
                                               )
                 Defendant                     )

                                        COMPLAINT

        NOW COMES Plaintiff, NICOLE GRIGG, on behalf of herself and all other Plaintiffs

similarly situated, by and through her attorneys, JOHN W. BILLHORN          AND   SAMUEL D.

ENGELSON, and for her Complaint against Defendant, W.W. GRAINGER, INC.                 D/B/A

GRAINGER, states as follows:

I.      NATURE OF ACTION
        1. This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et seq.

and the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq.

II.     JURISDICTION AND VENUE

        2. Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29 U.S.C.

§§ 206-207, and for the supplemental Illinois statutory claim, pursuant to 28 U.S.C. §1367.

Venue lies in the Northern District of Illinois in that during all times relevant to the

employment relationship, Plaintiff performed work in this district and is a resident of this

district and Defendant is or was engaged in business in this district.

III.    THE PARTIES

        3. Defendant, W.W. GRAINGER, INC. D/B/A GRAINGER, sells industrial equipment

and tools to corporate customers. Defendant W.W. GRAINGER, INC. D/B/A GRAINGER, is
      Case: 1:19-cv-01795 Document #: 1 Filed: 03/14/19 Page 2 of 10 PageID #:2


an “enterprise” engaged in commerce or in the production of goods for commerce within the

meaning of 29 U.S.C. §203. During all relevant times, Defendant was acting directly or

indirectly in the interest of the employer in relation to the employee Plaintiff and therefore,

as defined under both the federal and state statutes relied upon, is an “employer.”

         4. Plaintiff, NICOLE GRIGG (hereinafter referred to as “the named Plaintiff”), is an

hourly employee who performs sales duties for Defendant at its office located at 100 Grainger,

Lake Forest, Illinois 60045. The named Plaintiff worked hours in excess of forty (40) in a

workweek, including work that was not recorded or accounted for by Defendant’s time

keeping system (hereinafter referenced as “work off the clock”) and was denied time and one-

half compensation for all such hours. All other unnamed Plaintiffs, known and unknown

(hereinafter referred to as “members of the Plaintiff Class” or “similarly situated Plaintiffs”),

are past or present employees who work or worked for Defendant and were paid hourly and

also performed work off the clock as described above and also were denied pay at time and

one-half compensation. As employees performing duties for an enterprise engaged in

commerce, the named Plaintiff and all members of the Plaintiff Class were also engaged in

commerce as defined by the FLSA.

         5. Defendant has partially reimbursed Plaintiff Grigg for some of the back wages owed

to her but has calculated the damages improperly and has failed to make Plaintiff Griggs

whole.

         6. The claims brought herein by the named Plaintiff are identical or similar to the

claims of other past and present employees who were subject to the non-compliant policies

and practices alleged herein. Those past and present employees are entitled to receive Notice

of these proceedings and afforded opportunity to join their individual claims.




                                               2
      Case: 1:19-cv-01795 Document #: 1 Filed: 03/14/19 Page 3 of 10 PageID #:3


       7. The total amount of hours worked off the clock by Plaintiff and members of the

Plaintiff Class, and therefore the total number of regular and or overtime hours for which

additional compensation is owed is information substantially, if not completely, within the

control and possession of Defendant in that Defendant recorded or should have recorded such

hours pursuant to the record keeping requirements found in Title 29 CFR, Part 516.

IV.    STATUTORY VIOLATIONS

       Collective Action Under The Fair Labor Standards Act

       8. Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this action

is brought by Plaintiff as an opt-in representative or collective action, on behalf of herself and

other Plaintiffs similarly situated who have been damaged by Defendant’s failure to comply

with 29 U.S.C. §201 et seq. and §251 et seq. Count II alleges a willful violation of the FLSA

and seeks an additional third year of limitations. Count III seeks liquidated damages under

the Fair Labor Standards Act, Section 260.

       Illinois Minimum Wage Law
       9. Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count IV

of this action is brought by Plaintiff to recover unpaid back wages earned on or before the date

three (3) years prior to the filing of this action. Each and every Plaintiff who joins this case

in the future shall specifically adopt and assert the claims made under this Count IV. The

claims asserted by Plaintiffs herein under the IMWL are proper for certification under Federal

Rule of Civil Procedure 23.

V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       10.     Plaintiff, at all times pertinent to the cause of action, was employed by

Defendant, said employment being integral and indispensable to Defendant’s business.

       11.     During Plaintiff’s employment, Defendant paid Plaintiff on an hourly basis.



                                                3
        Case: 1:19-cv-01795 Document #: 1 Filed: 03/14/19 Page 4 of 10 PageID #:4


         12.    Plaintiff, and members of the Plaintiff Class, on a regular basis worked in excess

of forty (40) hours in a workweek without pay at a rate of time and one-half for all such hours

pursuant to the requirements of the federal and state statutes herein relied upon.

         13.    Plaintiff, and members of the Plaintiff class, worked before and after regular

office hours performing sales duties as required by Defendant before clocking in and after

clocking out and on weekends, therefore performing work off the clock.

         14.    This work performed by Plaintiff and members of the Plaintiff Class was work

off the clock to the benefit of the employer without pay, in violation of the requirements of

the federal and state statutes herein relied upon.

         15.    Additionally, during unpaid meal breaks Plaintiff and members of the Plaintiff

class routinely performed work, again to the benefit of the employer, without pay for that

time.

         16.    In some instances, that unpaid time should have been compensated at time and

one-half the workers’ regular hourly rate because if the unpaid time was properly treated as

compensable, Plaintiff and other members of the Plaintiff Class would have been over 40

hours in particular workweeks. In other instances, the unpaid time should have compensated

at the workers’ regular hourly rates.

                                           COUNT I

                    VIOLATION OF FAIR LABOR STANDARDS ACT

         1-16. Paragraphs 1 through 16 are re-alleged and incorporated as though set forth fully

herein as paragraphs 1 through 16 of this Count I.

         17.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq the named

Plaintiff, and all other Plaintiffs similarly situated, known and unknown, are entitled to

compensation for all hours worked and compensation at a rate not less than one and one-half

                                                 4
      Case: 1:19-cv-01795 Document #: 1 Filed: 03/14/19 Page 5 of 10 PageID #:5


times the regular rate of pay for all hours worked in excess of forty (40) hours, in any week

during the two (2) years preceding the filing of this action.

       18.    Defendant has at all times relevant hereto failed and refused to pay

compensation to their employees, including the named Plaintiff herein, and all other Plaintiffs

similarly situated, known and unknown, as described above.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly situated,

known and unknown, respectfully requests this Court to enter an order:

        (a)     awarding back pay equal to the amount of all unpaid overtime compensation
for the two (2) years preceding the filing of this Complaint, according to the applicable statute
of limitations;

       (b)  awarding prejudgment interest with respect to the total amount of unpaid
overtime compensation;

      (c)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendant’s violations of the Fair Labor Standards Act; and,

      (d)    for such additional relief as the Court deems appropriate under the
circumstances.

                                          COUNT II

         WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-18   Paragraphs 1 through 18 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 18 of Count II.

       19.    Defendant’s actions as complained of above were done with Defendant’s

knowledge that the compensation policies and practices at issue were in violation of the

statutes alleged, or with a reckless disregard for whether or not the policies and practices were

in violation of those statutes. Through legal counsel as well as industry experience and

custom, Defendant possessed ample access to the regulations and statutory provisions relating

to the state and federal laws recited herein, but either failed to seek out such information and



                                                5
      Case: 1:19-cv-01795 Document #: 1 Filed: 03/14/19 Page 6 of 10 PageID #:6


guidance or did seek out the information and guidance but failed to adhere to the principles

of compliance as stated.

       20.    Pursuant to the Fair Labor Standards Act, Plaintiff and all other employees

similarly situated, past or present, are entitled to compensation at a rate not less than one

and one-half times their regular rate of pay for all hours worked in excess of forty (40), in the

three (3) years preceding the filing of this complaint.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly situated,

known and unknown, respectfully requests this Court to enter an order:

       (a)    awarding back pay equal to the amount of all unpaid compensation for one (1)
additional year, totaling three (3) years preceding the filing of this Complaint;

     (b)    awarding prejudgment interest with respect to the amount of unpaid overtime
compensation;

        (c)    awarding Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a
result of Defendant’s violation of the Fair Labor Standards Act; and

       (d) and such additional relief the Court deems appropriate under the circumstances.

                                          COUNT III

                            LIQUIDATED DAMAGES
                     UNDER THE FAIR LABOR STANDARDS ACT


       1-20. Paragraphs 1 through 20 of Count II are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 20 of Count III.

       21.    In denying the named Plaintiff and members of the Plaintiff Class

compensation as described above, Defendant’s acts were not based upon good faith or

reasonable grounds. Through legal counsel as well as industry experience and custom,

Defendant possessed ample access to the regulations and statutory provisions relating to the

state and federal laws recited herein, but either failed to seek out such information and
guidance or did seek out the information and guidance but failed to adhere to the principles

of compliance as stated.

                                                6
     Case: 1:19-cv-01795 Document #: 1 Filed: 03/14/19 Page 7 of 10 PageID #:7



       22.    The named Plaintiff and all other past and present employees similarly situated,

known and unknown, are entitled to liquidated damages equal to the amount of all unpaid

compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly situated,

known and unknown, respectfully requests this Court to enter an order:

       (a)    awarding liquidated damages equal to the amount of all unpaid compensation;

      (b)    awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendant’s violation of the Fair Labor Standards Act; and

       (c)    for such additional relief the Court deems appropriate under the circumstances.

                                        COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-22. Paragraphs 1 through 22 of Count III are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 22 of this Count IV.

       23.     As described in the foregoing paragraphs, Defendant’s compensation policies
and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       24.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the underpaid

employee or employees for the unpaid wages and for an additional penalty in the amount of

2% of the amount of such underpayments for each month following the date such

underpayments remain unpaid.

       25.    Defendant’s failure to pay compensation as described above, has been willful

and/or in bad faith.

       26.    Plaintiff seeks certification of the Illinois Minimum Wage Law violations

alleged herein pursuant to Federal Rule of Civil Procedure 23.

       WHEREFORE, Plaintiff, on behalf of herself and all other Plaintiffs similarly situated,
known and unknown, respectfully requests this Court to enter an order:


                                              7
      Case: 1:19-cv-01795 Document #: 1 Filed: 03/14/19 Page 8 of 10 PageID #:8


       (a)     declaring and decreeing Defendant’s compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)    awarding an amount of damages, to be shown by the evidence, to which
Plaintiff and other members of the Plaintiff Class are entitled;

       (c)   allowing this Court to retain jurisdiction of the case until such time it is assured
Defendant has remedied the compensation policies and practices complained of herein and
are determined to be in full compliance with the law;

        (d)    directing Defendant to pay to Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;

      (e)    for such additional relief the Court deems just and appropriate under the
circumstances.

                                          COUNT V

                   VIOLATION OF FAIR LABOR STANDARDS ACT
                                RETALIATION

         NICOLE GRIGG vs. W.W. GRAINGER, INC. D/B/A GRAINGER

       1-26. Paragraphs 1 through 26 of Count IV are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 26 of this Count V.

       27.    During the course of her employment with Defendant, on occasions Plaintiff

Grigg raised the issue of nonpayment of hours worked before and after her shift and during

unpaid meal breaks and pressed management regarding that unpaid work.

       28. Ultimately, Plaintiff Grigg pressed the issue sufficiently that Defendants did its

own recalculation of wages owed to Grigg and tendered a check according to their own

calculations, purportedly for all back wages owed. However, as alleged above, Defendant

has calculated the damages improperly and has failed to make Plaintiff Griggs whole and, in

conjunction with retaining counsel, Grigg further challenged Defendant and asserted her

entitlement to additional back wage damages as provided by the FLSA.




                                               8
     Case: 1:19-cv-01795 Document #: 1 Filed: 03/14/19 Page 9 of 10 PageID #:9


         29. Concurrent with the events set forth in Paragraphs 27 and 28 above, Defendant,

by and through its representatives and management holding themselves out to be in a position

of authority for Defendant in relationship to Plaintiff Grigg and presenting themselves in that

manner to Plaintiff Grigg, despite Plaintiff’s history of satisfactory and at times exemplar job

performance, began a pattern of conduct and behavior towards Plaintiff intended and

designed to discriminate against her in retaliation of her asserting her rights under the FLSA

by way of one or more, but not limited to, the following acts:

               a)   purposefully increasing the negative critique and evaluation of Plaintiff’s
                    work;
               b)   consistently and regularly confronting Plaintiff with issues and concerns not
                    previously raised;
               c)   verbally harassing and demeaning Plaintiff in front of her peers and other
                    co-workers regarding her job duties and job performance;
               d)   after having previously awarded Plaintiff an incentive trip based upon her
                    performance, withdrew such award;
               e)   otherwise intimidating, threatening and bullying Plaintiff in the workplace
                    thereby creating a discriminatory employment environment intended to
                    punish plaintiff for asserting her claims under the FLSA.
         30.    In direct retaliation for Plaintiff asserting her rights under the FLSA as

described above, Defendants discriminated against Plaintiff.

         31.    Pursuant to Fair Labor Standards Act, 29 U.S.C. §215(a)(3), it is illegal for an

employer, or an employer through other appointed agents and affiliates, to retaliate or

discriminate against an employee for asserting her rights for back overtime wages as described

above.

         WHEREFORE, Plaintiff respectfully requests this Court to enter an order:

        (a) awarding back pay equal to the amount of all wages lost by Plaintiff as a result
of the retaliatory acts complained of herein;

         (b)   awarding prejudgment interest with respect to the total amount of all lost wages;



                                                9
    Case: 1:19-cv-01795 Document #: 1 Filed: 03/14/19 Page 10 of 10 PageID #:10


      (c)   awarding Plaintiff’s reasonable attorneys' fees and costs incurred as a result of
Defendant’s violation of the Fair Labor Standards Act;

       (d) awarding punitive damages against Defendants in an amount in excess of One
Million Dollars ($1,000,000);

      (e) for such additional relief as the Court deems appropriate under the
circumstances.




                                                  Respectfully submitted,

                                                  Electronically Filed 03/14/2019

                                                  /s/ John W. Billhorn
                                                  ___________________________
                                                  John William Billhorn


                                                  BILLHORN LAW FIRM
                                                  53 West Jackson Blvd., Suite 840
                                                  Chicago, IL 60604
                                                  (312) 853-1450

                                                  Attorney for Plaintiff, and all other
                                                  Plaintiffs similarly situated, known or
                                                  unknown.




                                             10
